Citation Nr: 0730930	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to service connection for 
a low back disability.   

The veteran presented testimony at a personal video 
conference hearing in April 2006 before the undersigned 
Veterans Law Judge.  The Board remanded the claim in February 
2007 for further development.

Regrettably, this appeal is again REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

This issue was remanded in February 2007 for further 
development.  After the issuance of a supplemental statement 
of the case in May 2007, the veteran submitted additional 
evidence directly to the Board.  This evidence included a 
copy of a DD Form 215 correction to DD Form 214 and letters 
relating thereto; and private medical records from Dr. F. G. 
pertaining to the veteran's back pain.  The veteran did not 
submit a waiver of initial review of that evidence by the RO.  
In addition, the veteran's representative in August 2007 
stated that they did not waive local office jurisdiction.  
Thus, the Board is not able to consider the evidence in the 
first instance in the present appeal and the claim must be 
returned to the RO for initial consideration of this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board feels that a VA examination would be 
useful in determining whether any current low back disability 
is related to the veteran's service-connected shrapnel wounds 
of the low back.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The examiner 
should state whether it is as likely as 
not that any current low back disability, 
such as degenerative joint disease, is the 
result of or is aggravated by his service-
connected shrapnel wounds of the lower 
back.  The claims file should be provided 
to the examiner for review and the 
examiner should note that review in the 
examination report.

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

